In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20-1383
WILLIAM JONES,
                                                  Plaintiff-Appellant,
                                 v.

JAY VAN LANEN and ANDREW WICKMAN,
                                               Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
                   Eastern District of Wisconsin.
         No. 2:18-cv-01866 — William C. Griesbach, Judge.
                     ____________________

   ARGUED SEPTEMBER 15, 2021 — DECIDED MARCH 7, 2022
                ____________________

   Before BRENNAN, SCUDDER, and ST. EVE, Circuit Judges.
    SCUDDER, Circuit Judge. Wisconsin inmate William Jones
sued two prison officials contending they violated his consti-
tutional rights by retaliating against him for filing grievances
and denying him access to courts. The district court deter-
mined that Jones had not identified facts that would allow
judgment in his favor on either claim. While we agree with
the district court’s entry of summary judgment for the de-
fendants on the access to courts claim, we conclude that Jones
2                                                 No. 20-1383

identified enough facts—when viewed, as they must be at this
stage of litigation, in his favor—to get part of his remaining
retaliation claim to trial. So we affirm in part and reverse in
part.
                               I
                              A
    On the morning of April 4, 2018, Captain Jay Van Lanen
of the Green Bay Correctional Institution sought to escort in-
mate Raynard Jackson to a scheduled high school equivalency
exam. Jackson reacted strangely and refused to leave his cell,
even though he had previously expressed substantial interest
in taking the exam. In witnessing this reaction, Captain Van
Lanen also saw what appeared to be contraband in Jackson’s
cell and ordered a search. Officer Joshua Gomm performed
the search and found several prohibited items, including bot-
tles of unknown liquids, a damaged hair pick, and (most no-
tably for our purposes) a large stack of documents containing
the names and health information of other inmates. Because
prisoners are generally prohibited from possessing other in-
mates’ medical information, Captain Van Lanen instructed
Officer Gomm to confiscate the records.
    Some of the seized documents belonged to fellow inmate
William Jones. Jackson had the records as part of his work as
a jailhouse lawyer: he was helping Jones prepare a lawsuit
against Captain Van Lanen and others at the facility. Jones in-
tended to bring claims alleging that the prison officials vio-
lated his rights under the Eighth, Fourteenth, and First
Amendments, respectively, by subjecting him to inhumane
prison conditions, assigning him to a restrictive housing unit
No. 20-1383                                                     3

without due process, and denying him access to the Qur’an
and Islamic worship services.
    Upon learning that guards removed his paperwork from
Jackson’s cell, Jones sought to get it back, claiming the docu-
ments amounted to privileged and confidential legal materi-
als. Prison officials denied each request. Jones also ap-
proached Captain Van Lanen and asked why Jackson was not
allowed to have the documents. By Jones’s account, Captain
Van Lanen did not take well to the question and indeed re-
acted by saying he would not return the records: “Everything
is against the law and legal work to you guys, and I went
through your stuff and it is contraband now and you won’t
get to use it to sue me with!” According to Jones, Captain Van
Lanen then added that he planned to speak to Captain An-
drew Wickman, the officer who would preside over Jackson’s
disciplinary hearing, to “make sure he knows it’s contra-
band.”
    At Jackson’s disciplinary hearing, Captain Van Lanen
stood by his prior account, testifying that the documents re-
moved from Jackson’s cell were contraband and not legal ma-
terials. Jones, too, testified but offered a contrary account, ex-
plaining that he provided medical records to Jackson as part
of requesting legal assistance. For his part, Jackson declined
to support Jones’s version of events, perhaps wanting to
avoid being pulled into the dispute. In the end, Captain Wick-
man found that much of the confiscated paperwork consisted
not of legal materials but rather other inmates’ medical rec-
ords. With the records therefore constituting contraband un-
der prison policy, Captain Wickman ordered the lion’s share
of them destroyed.
4                                                  No. 20-1383

    In May 2018, following the conclusion of the administra-
tive proceedings within the Green Bay prison, Jones invoked
42 U.S.C. § 1983 and filed suit in federal court against Captain
Van Lanen and Captain Wickman. His complaint alleged that
both defendants violated the First Amendment by confiscat-
ing and destroying the documents from Jackson’s cell as part
of an effort to get even with Jones for filing so many adminis-
trative grievances and otherwise taking steps to sue Captain
Van Lanen. Jones further alleged that the document destruc-
tion violated his constitutional rights in another way—by de-
priving him of his right to access the courts.
    Jones’s claim survived initial screening under 28 U.S.C.
§ 1915A(a), and the case proceeded to discovery. In time both
sides moved for summary judgment.
                               B
     The district court granted the defendants’ motion and en-
tered judgment against Jones. As the district court saw it,
Jones’s retaliation claim fell short because he could not point
to facts permitting a finding that either Captain Van Lanen or
Captain Wickman took any action in response to the threat of
litigation. To the contrary, the district court viewed the evi-
dence in the summary judgment record as only supporting a
finding that both defendants had a legitimate and a non-retal-
iatory reason—enforcing the prison’s contraband policy—for
confiscating the documents found in Jackson’s cell.
   As for the access to courts claim, the district court con-
cluded that Jones could not demonstrate he had suffered any
harm. He could not show, the district court reasoned, that he
needed any of the documents to file suit or, similarly, that he
was unable to proceed with litigation and later request the
No. 20-1383                                                     5

confiscated medical records in discovery. Without Jones tak-
ing either step, the district court concluded that no reasonable
jury could find that the destruction of the documents confis-
cated from Jackson’s cell caused Jones any harm and, by ex-
tension, prevented any access to court. So on this claim, too,
the district court entered summary judgment for the defend-
ants.
   Jones now appeals.
                                II
                                A
    We begin with Jones’s First Amendment retaliation claim.
Everyone agrees on what the claim requires—evidence suffi-
cient to allow a reasonable jury to conclude Jones “engaged in
protected First Amendment activity, suffered a deprivation
that would likely deter future First Amendment activity, and
the First Amendment activity was a motivating factor in the
defendant’s decision to take the retaliatory action.” Walker v.
Groot, 867 F.3d 799, 803 (7th Cir. 2017). The parties likewise
agree that the First Amendment protects acts taken to prepare
for litigation, such as drafting a complaint. See Hobgood v. Illi-
nois Gaming Bd., 731 F.3d 635, 642–43 (7th Cir. 2013). What
Jones’s claim turns on, then, is whether the evidence in the
summary judgment record, when viewed in the light most fa-
vorable to Jones, allowed a finding that Captain Van Lanen’s
and Captain Wickman’s actions were motivated by the threat-
ened litigation.
   We begin with the retaliation claim against Captain Van
Lanen. In places in his briefs and verified complaint, Jones
suggests that the many grievances he filed put Captain Van
Lanen on notice of a potential lawsuit against him. This
6                                                   No. 20-1383

reality, Jones continues, shows that Captain Van Lanen had a
motive to retaliate by seizing the documents from inmate
Jackson and thereby lessening the chance of any complaint
against him ever hitting a court’s docket.
    Without more, these facts—even when viewed in the light
most favorable to Jones—are not enough to survive summary
judgment on a First Amendment retaliation claim. See
Devbrow v. Gallegos, 735 F.3d 584, 587 (7th Cir. 2013) (conclud-
ing that a prisoner’s verified complaint that provided only
“speculation regarding the officers’ motive” for destroying
his legal documents could not survive summary judgment on
a First Amendment retaliation claim). To conclude otherwise
would risk countenancing the inference that every prison of-
ficial on the receiving end of a grievance harbors a retaliatory
motive against a complaining inmate. We know of no author-
ity permitting such a sweeping finding, at least not at the level
of generality at which Jones presses the point.
    But Jones’s claim against Captain Van Lanen rests on
more. Buried within the thousand pages of submitted evi-
dence are sworn declarations from two Green Bay inmates
corroborating Jones’s account of the retaliatory statements
made by Captain Van Lanen. Inmate Michael Johnson stated
that during the events in question, he overheard Captain Van
Lanen say to inmate Raynard Jackson that he planned to
speak with Captain Wickman to make sure he “knows that
[the documents confiscated from Jackson’s cell were] contra-
band.” Johnson added that he heard Captain Van Lanen then
tell Jones, “You can’t sue me now.” A second inmate, Arnell
Gilmer, submitted a similar declaration swearing to being
present and having heard Captain Van Lanen make the same
statements.
No. 20-1383                                                   7

    This is enough. If a jury credited the testimony of these
two inmates, Jones would have enough evidence to permit a
verdict in his favor on the retaliation claim against Captain
Van Lanen. Rule 56 does not require more to survive a motion
for summary judgment. See Nat’l Am. Ins. Co. v. Artisan &
Truckers Cas. Co., 796 F.3d 717, 722 (7th Cir. 2015) (explaining
that summary judgment is improper where a fact “affecting
the outcome of the case” is in dispute).
    Despite the declarations from inmates Johnson and
Gilmer, Captain Van Lanen urges a different view. He high-
lights that, contrary to the claims made in his verified com-
plaint, Jones testified during his deposition that he no longer
remembered exactly what Captain Van Lanen or Captain
Wickman said to him during their interactions. All Jones was
able to say was that he could not recall “verbatim what he
said, but [it was] pretty much that I am not getting them back,
that they’re contraband now and I’m not getting them back.”
    We do not see Jones’s deposition testimony as a barrier to
getting to trial. No doubt Captain Van Lanen will be able to
use the testimony to impeach any different account Jones of-
fers at trial. But Jones’s deposition testimony does nothing to
affect the independent, sworn declarations of inmates Mi-
chael Johnson and Arnell Gilmer. Those declarations corrob-
orate Jones’s contention that Captain Van Lanen ordered the
documents confiscated in retaliation for the threat of litiga-
tion. How all of this plays out at trial—what the jury chooses
to believe and disbelieve—is a separate issue. All we need
conclude is that Jones has identified enough evidence to cre-
ate a material dispute for a jury to resolve.
  The analysis of the retaliation claim against Captain Wick-
man is more difficult. The two inmate declarations that save
8                                                    No. 20-1383

Jones’s claim against Captain Van Lanen do not directly sub-
stantiate Jones’s allegations against Captain Wickman. All
that inmates Johnson and Gilmer were able to convey was
that Captain Van Lanen stated that he planned to let Captain
Wickman know the seized documents were contraband.
    This falls short. Yes, Jones alleged in his verified complaint
that, a few days after inmate Raynard Jackson’s disciplinary
hearing, he approached Captain Wickman to question why he
ordered the materials destroyed. The discussion did not go
well, with Captain Wickman allegedly saying, “Captain Van
Lanen is a good man and I’m not going to let y’all cost him
his livelihood with frivolous lawsuits.” And, yes, the law al-
lows verified complaints—containing not just allegations but
sworn statements of fact—to serve as evidence for purposes
of summary judgment. See Ford v. Wilson, 90 F.3d 245, 246–47
(7th Cir. 1996); see also 5A Charles Alan Wright & Arthur R.
Miller, Federal Practice and Procedure § 1339 (4th ed. 2021)
(“[A] verified pleading may be treated as an affidavit and
used in the action in any way in which an affidavit would be
suitable, such as in the context of evaluating a summary judg-
ment motion.”).
    The remainder of the summary judgment record is not so
clear, though. When it came time for his deposition testimony
Jones stated that he could not “remember exactly” what Cap-
tain Wickman said to him. Jones went no further. Unlike the
account in his verified complaint, he did not testify that Cap-
tain Wickman said anything suggesting the outcome of the
disciplinary hearing was preordained to shield Captain Van
Lanen from a lawsuit.
   For his part, Captain Wickman testified that following the
disciplinary hearing, he went to inmate Jackson’s cell to try to
No. 20-1383                                                   9

ascertain for certain whether the seized documents consti-
tuted legal materials (that Jackson could have as part of offer-
ing legal assistance to other inmates) or instead contraband.
He explained that he asked Jackson for some indication—a
court filing, a case number, or anything else showing that the
documents were legal materials—but that Jackson offered
nothing to clarify the situation. Jackson’s failure to support
Jones’s account, Captain Wickman added, contributed to his
ultimate finding in the disciplinary hearing that the confis-
cated records constituted contraband.
    On this record—with no evidence more closely linking
Captain Wickman’s decisionmaking in the disciplinary pro-
ceeding with facts showing some influence by Captain Van
Lanen—Jones has not done enough to create a jury question
on his claim against Captain Wickman. His verified com-
plaint, especially when considered in light of his deposition
testimony, cannot carry his claim to trial when we see nothing
else in the record to allow a jury to find that Captain Wick-
man’s ultimate decision reflected unconstitutional retaliation
against Jones for his desire to file a lawsuit against Captain
Van Lanen. To allow otherwise would relieve Jones of his bur-
den at summary judgment. See Gabb v. Wexford Health Sources,
Inc., 945 F.3d 1027, 1032 (7th Cir. 2019) (explaining that “sum-
mary judgment must be entered against a party who fails to
make a showing sufficient to establish the existence of an ele-
ment essential to that party’s case, and on which that party
will bear the burden of proof at trial”) (cleaned up).
   In reaching this conclusion, we recognize full well that cir-
cumstantial evidence may be enough to survive summary
judgment if that evidence could allow a jury to draw a rea-
sonable inference in support of the non-moving party. See
10                                                    No. 20-1383

Boyd v. Wexler, 275 F.3d 642, 645 (7th Cir. 2001) (acknowledg-
ing that “[c]ircumstantial evidence can create an issue of cred-
ibility”); LaBrec v. Walker, 948 F.3d 836, 846 (7th Cir. 2020) (re-
inforcing that evidence that would “allow a jury to infer that
[certain] circumstances” exist can be enough for a claim to
proceed to trial); Abdullahi v. City of Madison, 423 F.3d 763, 772
(7th Cir. 2005) (allowing a case to survive summary judgment
because, despite only presenting circumstantial evidence, the
plaintiff was not “asking the finder of fact to speculate” but
was asking only that the fact finder “infer causation, logically,
from undisputed facts and competent evidence”) (emphasis
in original).
    In the end, however, Jones invites an inference against
Captain Wickman that veers too far into speculation to sur-
vive summary judgment. He sees an available finding of re-
taliatory motivation largely from the situational relationships
of prison officials—from the perspective that one officer (Cap-
tain Van Lanen) would be able to do something behind the
scenes to influence an ultimate decisionmaker (like a warden
or, here, Captain Wickman) in ways that result in a violation
of an inmate’s rights. We do not foreclose that such an infer-
ence might be possible on a particular evidentiary record. But
having rolled up our sleeves and combed the summary judg-
ment record, we do not see evidence permitting a finding that
Captain Wickman’s determination that the confiscated docu-
ments were contraband reflected retaliatory bias.
  Accordingly, the district court erred when it granted sum-
mary judgment for Captain Van Lanen but not for Captain
Wickman on Jones’s First Amendment retaliation claim.
No. 20-1383                                                    11

                                B
    That brings us to Jones’s access to courts claim. He con-
tends that Captain Van Lanen and Captain Wickman denied
him meaningful access to the courts on his underlying claims
by destroying his legal materials. We see the evidence in a dif-
ferent way.
    The right to access the court is fundamental and essential
to prisoners’ ability to vindicate legal rights. See Lewis v. Ca-
sey, 518 U.S. 343, 346 (1996) (evaluating the “fundamental con-
stitutional right of access to the courts”) (quoting Bounds v.
Smith, 430 U.S. 817, 828 (1977)). “Without this right,” we have
emphasized, “all other rights a prisoner may possess are illu-
sory.” Corgain v. Miller, 708 F.2d 1241, 1247 (7th Cir. 1983).
    To prove the claim, Jones must submit evidence identify-
ing “(1) a non-frivolous, underlying claim; (2) the official acts
frustrating the litigation; and (3) a remedy that may be
awarded as recompense but that is not otherwise available in
a suit or settlement.” Harer v. Casey, 962 F.3d 299, 308 (7th Cir.
2020) (citing Christopher v. Harbury, 536 U.S. 403, 415 (2002)).
     The second element poses a hurdle Jones cannot clear. By
its terms, that element requires Jones to make some showing
that Captain Van Lanen or Captain Wickman did something
to adversely affect—to frustrate—his effort to vindicate his
rights through litigation. See Ortloff v. United States, 335 F.3d
652, 656 (7th Cir. 2003) (making this same observation in the
context of affirming a dismissal of a prisoner’s access to courts
claim based on allegations that prison officials destroyed doc-
uments relating to pending lawsuits), abrogated on other
grounds by Ali v. Fed. Bureau of Prisons, 552 U.S. 214 (2008).
Speculation is insufficient.
12                                                  No. 20-1383

    On at least one prior occasion, and drawing upon the Su-
preme Court’s analysis in Lewis v. Casey, 518 U.S. 343 (1996),
we have referred to this second element along the lines of the
injury component of standing doctrine. See, e.g., Bridges v. Gil-
bert, 557 F.3d 541, 553–54 (7th Cir. 2009). Whether viewed as a
matter of standing or merits—a question of some complex-
ity—we end up at the same point. The district court properly
dismissed Jones’s claim.
    Jones insists that Captain Van Lanen and Captain Wick-
man “unconstitutionally frustrated and impeded his nonfriv-
olous claims” by confiscating and destroying his legal docu-
ments. These actions, he urges, hindered his litigation pro-
spects, weakened the settlement potential of his claims by de-
stroying evidence, and interfered with inmate-to-inmate legal
assistance.
    Even viewing the record in the light most favorable to
Jones, we cannot get there. Jones overstates what findings the
record reasonably permits. Right to it, we see nothing that
would allow a jury to conclude the confiscation and destruc-
tion of Jones’s documents created any meaningful impedi-
ment to the three claims Jones sought to bring to court. Jones
has personal knowledge that could support each of his under-
lying claims:
       •   Conditions of confinement claim: Having expe-
           rienced the conditions firsthand, Jones could
           describe them in a pleading, testify about
           them, and use discovery to obtain corrobo-
           ration from fellow inmates.
       •   Unfair process claim: Jones has firsthand
           knowledge about the process he received
No. 20-1383                                                    13

           (and did not receive) before being placed in
           the restrictive housing unit. We do not see
           how any aspect of pleading or litigating this
           claim would be hampered by Jones no
           longer having access to any of the destroyed
           documents.
       •   First Amendment Free Exercise claim: Here,
           too, Jones would be able to explain how he
           allegedly repeatedly requested but was de-
           nied access to religious services and a copy
           of the Qur’an. And he could use the discov-
           ery process to seek copies of the written re-
           quests that he contends went ignored by
           prison officials.
    In no way does our analysis establish a filing requirement
for plaintiffs with an access to courts claim. The Supreme
Court has rejected such a prerequisite, and we too have un-
derscored the same point. See Lewis, 518 U.S. at 351–53 (de-
scribing how a plaintiff may establish standing by showing,
for example, that inadequate prison law library facilities
made it impossible to file a complaint); Harer, 962 F.3d at 310
n.2 (“To be clear, we do not hold ‘that a filed suit on the un-
derlying claim is a prerequisite for a backward-looking access
claim.’”) (quoting Christopher, 536 U.S. at 416 n.14).
     In some cases, the denial of access to courts might make
filing an underlying claim an impossibility. See, e.g., Jackson v.
Procunier, 789 F.2d 307, 310–11 (5th Cir. 1986) (finding that a
prisoner was unable to file his underlying complaint because
prison mailroom officials intentionally delayed his petition to
proceed in forma pauperis). But a plaintiff must show more
than just some minimal degree of impediment in filing claims.
14                                                No. 20-1383

Jones has not established that either defendant took steps im-
posing any meaningful impediment to his underlying claims.
The district court was right to enter judgment for the defend-
ants on this claim.
                             III
   Jones has benefited immensely from the very able assis-
tance of appointed counsel on appeal. Counsel diligently
scoured the record presented to the district court and pin-
pointed facts showing that Jones did enough at summary
judgment to get his retaliation claim to trial against Captain
Van Lanen.
                       *      *      *
   For these reasons, we AFFIRM in part and REVERSE in
part.